Exhibit 10.4

 

PHASE FORWARD INCORPORATED




AMENDED AND RESTATED 2004 EMPLOYEE STOCK PURCHASE PLAN


 

Article 1 - Purpose.

 

This 2004 Employee Stock Purchase Plan (the “Plan”) is intended to encourage
stock ownership by all eligible employees of Phase Forward Incorporated (the
“Company”), a Delaware corporation, and its participating subsidiaries (as
defined in Article 17) so that they may share in the growth of the Company by
acquiring or increasing their proprietary interest in the Company.  The Plan is
designed to encourage eligible employees to remain in the employ of the Company
and its participating subsidiaries.  The Plan is intended to constitute an
“employee stock purchase plan” within the meaning of Section 423(b) of the
Internal Revenue Code of 1986, as amended (the “Code”).  Purchase options are to
be granted under the Plan only to employees of the Company or its subsidiaries
as provided in Article 3.

 

Article 2 - Administration of the Plan.

 

This Plan shall be administered by the Board or by a committee appointed by the
Board (the “Committee”). In the event the Board fails to appoint or refrains
from appointing a Committee, the Board shall have all power and authority to
administer this Plan. In such event, the word “Committee” wherever used herein
shall be deemed to mean the Board. The Committee shall, subject to the
provisions of the Plan, have the power to construe this Plan, to determine all
questions hereunder, and to adopt and amend such rules and regulations for the
administration of this Plan as it may deem desirable. No member of the Board or
the Committee shall be liable for any action or determination made in good faith
with respect to this Plan or any option granted under it.

 

The Committee may delegate to one or more individuals the day-to-day
administration of the Plan.  Without limitation, subject to the terms and
conditions of this Plan, the President, the Chief Financial Officer of the
Company, and any other officer of the Company or committee of officers or
employees designated by the Committee (collectively, the “Plan administrators”),
shall each be authorized to determine the methods through which eligible
employees may elect to participate, amend their participation, or withdraw from
participation in the Plan, and establish methods of enrollment for employees of
the Company and its participating subsidiaries.  The Plan administrators are
further authorized to determine the matters described in Article 11 concerning
the means of issuance of Common Stock and the procedures established to permit
tracking of disqualifying dispositions of shares or to restrict transfer of such
shares.

 

Article 3 - Eligible Employees.

 

All employees of the Company or any of its participating subsidiaries whose
customary employment is more than 20 hours per week and for more than five
months in any calendar year and who have completed at least 90 days of
employment with us on or before the first day of any Payment Period (as defined
in Article 5) shall be eligible to receive purchase options under

 

--------------------------------------------------------------------------------


 

the Plan to purchase common stock of the Company, and all eligible employees
shall have the same rights and privileges hereunder.  Persons who are eligible
employees on the first business day of any Payment Period  shall receive their
purchase options as of such day.  Persons who become eligible employees after
any date on which purchase options are granted under the Plan shall be granted
purchase options on the first day of the next succeeding Payment Period on which
purchase options are granted to eligible employees under the Plan.  In no event,
however, may an employee be granted a purchase option if such employee,
immediately after the purchase option was granted, would be treated as owning
stock possessing five percent or more of the total combined voting power or
value of all classes of stock of the Company or of any parent corporation or
subsidiary corporation, as the terms “parent corporation” and “subsidiary
corporation” are defined in Section 424(e) and (f) of the Code.  For purposes of
determining stock ownership under this paragraph, the rules of Section 424(d) of
the Code shall apply, and stock which the employee may purchase under
outstanding purchase options shall be treated as stock owned by the employee.

 

Article 4 - Stock Subject to the Plan.

 

The stock subject to the purchase options under the Plan shall be shares of the
Company’s authorized but unissued common stock, par value $0.01 per share (the
“Common Stock”), or shares of Common Stock reacquired by the Company, including
shares purchased in the open market.  The aggregate number of shares which may
be issued pursuant to the Plan is three hundred twenty thousand (320,000),
subject to adjustment as provided in Article 12.  If any purchase option granted
under the Plan shall expire or terminate for any reason without having been
exercised in full or shall cease for any reason to be exercisable in whole or in
part, the unpurchased shares subject thereto shall again be available under the
Plan.

 

Article 5 - Payment Period and Purchase Options.

 

The first Payment Period during which payroll deductions will be accumulated
under the Plan shall commence on such date as is determined by the Board (or
Committee) and shall end on November 30, 2004 (the “First Payment Period”).  For
the remainder of the duration of the Plan, Payment Periods shall consist of the
six-month periods commencing on December 1 and June 1 and ending on the last
days of November and May of each calendar year.

 

Twice each year, on the first business day of each Payment Period, the Company
will grant to each eligible employee who is then a participant in the Plan a
purchase option to purchase on the last day of such Payment Period, at the
Option Price hereinafter provided for, a maximum of 5,000 shares, on condition
that such employee remains eligible to participate in the Plan throughout the
remainder of such Payment Period.  The participant shall be entitled to exercise
the purchase option so granted only to the extent of the participant’s
accumulated payroll deductions on the last day of such Payment Period.  If the
participant’s accumulated payroll deductions on the last day of the Payment
Period would enable the participant to purchase more than 5,000 shares except
for the 5,000-share limitation, the excess of the amount of the accumulated
payroll deductions over the aggregate purchase price of the 5,000 shares shall
be promptly refunded to the participant by the Company, without interest.  The
Option Price per share for each Payment Period shall be 95% of the average
market price of the Common Stock

 

--------------------------------------------------------------------------------


 

on the last business day of the Payment Period, in either event rounded up to
the nearest cent.  The foregoing limitation on the number of shares subject to
purchase option and the Option Price shall be subject to adjustment as provided
in Article 12.

 

For purposes of the Plan, the term “average market price” on any date means
(i) the average (on that date) of the high and low prices of the Common Stock on
the principal national securities exchange on which the Common Stock is traded,
if the Common Stock is then traded on a national securities exchange; or
(ii) the last reported sale price (on that date) of the Common Stock on the
NASDAQ National Market, if the Common Stock is not then traded on a national
securities exchange; or (iii) the average of the closing bid and asked prices
last quoted (on that date) by an established quotation service for
over-the-counter securities, if the Common Stock is not reported on the NASDAQ
National Market; or (iv) if the Common Stock is not publicly traded, the fair
market value of the Common Stock as determined by the Committee after taking
into consideration all factors which it deems appropriate, including, without
limitation, recent sale and offer prices of the Common Stock in private
transactions negotiated at arm’s length.

 

For purposes of the Plan, the term “business day” means a day on which there is
trading on the NASDAQ National Market or the aforementioned national securities
exchange, whichever is applicable pursuant to the preceding paragraph; and if
neither is applicable, a day that is not a Saturday, Sunday or legal holiday in
the Commonwealth of Massachusetts.

 

No employee shall be granted a purchase option which permits the employee’s
right to purchase stock under the Plan, and under all other
Section 423(b) employee stock purchase plans of the Company and any parent or
subsidiary corporations, to accrue at a rate which exceeds $25,000 of fair
market value of such stock (determined on the date or dates that purchase
options on such stock were granted) for each calendar year in which such
purchase option is outstanding at any time.  The purpose of the limitation in
the preceding sentence is to comply with Section 423(b)(8) of the Code.  If the
participant’s accumulated payroll deductions on the last day of the Payment
Period would otherwise enable the participant to purchase Common Stock in excess
of the Section 423(b)(8) limitation described in this paragraph, the excess of
the amount of the accumulated payroll deductions over the aggregate purchase
price of the shares actually purchased shall be promptly refunded to the
participant by the Company, without interest.

 

Article 6 - Exercise of Purchase Option.

 

Each eligible employee who continues to be a participant in the Plan on the last
day of a Payment Period shall be deemed to have exercised his or her purchase
option on such date and shall be deemed to have purchased from the Company such
number of full shares of Common Stock reserved for the purpose of the Plan as
the participant’s accumulated payroll deductions on such date will pay for at
the Option Price, subject to the 5,000-share limit of the purchase option and
the Section 423(b)(8) limitation described in Article 5.  If the individual is
not a participant on the last day of a Payment Period, he or she shall not be
entitled to exercise his or her purchase option and the amount of his or her
aggregate payroll deductions for that period will be refunded without interest. 
Only full shares of Common Stock may be purchased under the Plan.  Unused
payroll deductions remaining in a participant’s account at the end of a Payment
Period by reason of the inability to purchase a fractional share shall be
carried forward to the next Payment Period.

 

--------------------------------------------------------------------------------


 

Article 7 - Authorization for Entering the Plan.

 

An employee may elect to enter the Plan by filling out, signing and delivering
to the Company an authorization in a form specified by the Company:

 

A.                                   Stating the percentage to be deducted
regularly from the employee’s pay;

 

B.                                     Authorizing the purchase of stock for the
employee in each Payment Period in accordance with the terms of the Plan; and

 

C.                                     Specifying the exact name or names in
which stock purchased for the employee is to be issued as provided under
Article 11 hereof.

 

Such authorization must be received by the Company before the first day of the
next succeeding Payment Period and shall take effect only if the employee is an
eligible employee on the first business day of such Payment Period, provided,
however, that with respect to the First Payment Period, a purchase option shall
be granted to each eligible employee and such authorization to participate in
the plan must be received no more than three weeks following the first day of
the First Payment Period.

 

Unless a participant files a new authorization or withdraws from the Plan, the
deductions and purchases under the authorization the participant has on file
under the Plan will continue from one Payment Period to succeeding Payment
Periods as long as the Plan remains in effect.

 

The Company will accumulate and hold for each participant’s account the amounts
deducted from his or her pay.  No interest will be paid on these amounts.

 

Article 8 - Maximum Amount of Payroll Deductions.

 

An employee may authorize payroll deductions in an amount (expressed as a whole
percentage or fixed amount) not more than ten percent (10%) of the employee’s
total compensation, including base pay or salary and any overtime, bonuses or
commissions.

 

Article 9 - Change in Payroll Deductions.

 

Deductions may not be increased or decreased during a Payment Period.  However,
a participant may withdraw in full from the Plan in which event the Company will
refund the amount of the participant aggregate payroll deductions for that
period will be refunded without interest.

 

Article 10 - Withdrawal from the Plan.

 

A participant may withdraw from the Plan (in whole but not in part) at any time
prior to the last day of a Payment Period by delivering a withdrawal notice to
the Company in the form specified by the Company.

 

--------------------------------------------------------------------------------


 

To re-enter the Plan, an employee who has previously withdrawn must file a new
authorization before the first day of the next Payment Period in which he or she
wishes to participate.  The employee’s re-entry into the Plan becomes effective
at the beginning of such Payment Period, provided that he or she is an eligible
employee on the first business day of the Payment Period.

 

Article 11 - Issuance of Stock.

 

Certificates for stock issued to participants shall be delivered as soon as
practicable after each Payment Period by the Company’s transfer agent. 
Certificates may be issued in paper or electronic form at the discretion of the
Company.

 

Stock purchased under the Plan shall be issued only in the name of the
participant.

 

Article 12 - Adjustments.

 

Upon the happening of any of the following described events, a participant’s
rights under purchase options granted under the Plan shall be adjusted as
hereinafter provided:

 

A.                                   In the event that the shares of Common
Stock shall be subdivided or combined into a greater or smaller number of shares
or if, upon a reorganization, split-up, liquidation, recapitalization or the
like of the Company, the shares of Common Stock shall be exchanged for other
securities of the Company, each participant shall be entitled, subject to the
conditions herein stated, to purchase such number of shares of Common Stock or
amount of other securities of the Company as were exchangeable for the number of
shares of Common Stock that such participant would have been entitled to
purchase except for such action, and appropriate adjustments shall be made in
the purchase price per share to reflect such subdivision, combination or
exchange; and

 

B.                                     In the event the Company shall issue any
of its shares as a stock dividend upon or with respect to the shares of stock of
the class which shall at the time be subject to a purchase option hereunder,
each participant upon exercising such a purchase option shall be entitled to
receive (for the purchase price paid upon such exercise) the shares as to which
the participant is exercising his or her purchase option and, in addition
thereto (at no additional cost), such number of shares of the class or classes
in which such stock dividend or dividends were declared or paid, and such amount
of cash in lieu of fractional shares, as is equal to the number of shares
thereof and the amount of cash in lieu of fractional shares, respectively, which
the participant would have received if the participant had been the holder of
the shares as to which the participant is exercising his or her purchase option
at all times between the date of the granting of such purchase option and the
date of its exercise.

 

Upon the happening of any of the foregoing events, the class and aggregate
number of shares set forth in Article 4 hereof which are subject to purchase
options which have been or may be granted under the Plan and the limitations set
forth in the second paragraph of Article 5 shall also be appropriately adjusted
to reflect the events specified in paragraphs A and B above.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, any adjustments made pursuant to paragraphs A or
B shall be made only after the Committee, based on advice of counsel for the
Company, determines whether such adjustments would constitute a “modification”
(as that term is defined in Section 424 of the Code).  If the Committee
determines that such adjustments would constitute a modification, it may refrain
from making such adjustments.

 

If the Company is to be consolidated with or acquired by another entity in a
merger, a sale of all or substantially all of the Company’s assets or otherwise
(an “Acquisition”), the Committee or the board of directors of any entity
assuming the obligations of the Company hereunder (the “Successor Board”) shall,
with respect to purchase options then outstanding under the Plan, either
(i) make appropriate provision for the continuation of such purchase options by
arranging for the substitution on an equitable basis for the shares then subject
to such purchase options either (a) the consideration payable with respect to
the outstanding shares of the Common Stock in connection with the Acquisition,
(b) shares of stock of the successor corporation, or a parent or subsidiary of
such corporation, or (c) such other securities as the Successor Board deems
appropriate, the fair market value of which shall not materially exceed the fair
market value of the shares of Common Stock subject to such purchase options
immediately preceding the Acquisition; or (ii) terminate each participant’s
purchase options in exchange for a cash payment equal to the excess of (a) the
fair market value on the date of the Acquisition, of the number of shares of
Common Stock that the participant’s accumulated payroll deductions as of the
date of the Acquisition could purchase, at a purchase option price determined
with reference only to the first business day of the applicable Payment Period
and subject to the 5,000-share, Code Section 423(b)(8) and fractional-share
limitations on the amount of stock a participant would be entitled to purchase,
over (b) the result of multiplying such number of shares by such purchase option
price.

 

The Committee or Successor Board shall determine the adjustments to be made
under this Article 12, and its determination shall be conclusive.

 

Article 13 - No Transfer or Assignment of Employee’s Rights.

 

A purchase option granted under the Plan may not be transferred or assigned,
except by will or the laws of descent and distribution, and may be exercised,
during the participant’s lifetime, only by the participant.

 

Article 14 - Termination of Employee’s Rights.

 

Whenever a participant ceases to be an eligible employee because of retirement,
voluntary or involuntary termination, resignation, layoff, discharge, death or
for any other reason, his or her rights under the Plan shall immediately
terminate, and the Company shall promptly refund, without interest, the entire
balance of his or her payroll deduction account under the Plan.  Notwithstanding
the foregoing, eligible employment shall be treated as continuing intact while a
participant is on military leave, sick leave or other bona fide leave of
absence, for up to 90 days, or for so long as the participant’s right to
re-employment is guaranteed either by statute or by contract, if longer than
90 days.

 

--------------------------------------------------------------------------------


 

Article 15 - Termination and Amendments to Plan.

 

Unless terminated sooner as provided below, the Plan shall terminate on May 31,
2014.  The Plan may be terminated at any time by the Company’s Board of
Directors but such termination shall not affect purchase options then
outstanding under the Plan.  It will terminate in any case when all or
substantially all of the unissued shares of stock reserved for the purposes of
the Plan have been purchased.  If at any time shares of stock reserved for the
purpose of the Plan remain available for purchase but not in sufficient number
to satisfy all then unfilled purchase requirements, the available shares shall
be apportioned among participants in proportion to the amount of payroll
deductions accumulated on behalf of each participant that would otherwise be
used to purchase stock, and the Plan shall terminate.  Upon such termination or
any other termination of the Plan, all payroll deductions not used to purchase
stock will be refunded, without interest.

 

The Committee or the Board of Directors may from time to time adopt amendments
to the Plan provided that, without the approval of the stockholders of the
Company, no amendment may (i) increase the number of shares that may be issued
under the Plan; (ii) change the class of employees eligible to receive purchase
options under the Plan, if such action would be treated as the adoption of a new
plan for purposes of Section 423(b) of the Code; or (iii) cause Rule 16b-3 under
the Securities Exchange Act of 1934 to become inapplicable to the Plan.

 

Article 16 - Limits on Sale of Stock Purchased under the Plan.

 

The Plan is intended to provide shares of Common Stock for investment and not
for resale.  The Company does not, however, intend to restrict or influence any
employee in the conduct of his or her own affairs.  An employee may, therefore,
sell stock purchased under the Plan at any time the employee chooses, subject to
compliance with the Company’s insider trading policy, as amended and in effect
from time to time, any applicable federal or state securities laws and subject
to any restrictions imposed under Article 22 to ensure that tax withholding
obligations are satisfied.  THE EMPLOYEE ASSUMES THE RISK OF ANY MARKET
FLUCTUATIONS IN THE PRICE OF THE STOCK.

 

Article 17 - Participating Subsidiaries.

 

The term “participating subsidiary” shall mean any present or future subsidiary
of the Company, as that term is defined in Section 424(f) of the Code, which is
designated from time to time by the Board of Directors to participate in the
Plan.  The Board of Directors shall have the power to make such designation
before or after the Plan is approved by the stockholders.

 

Article 18 - Optionees Not Stockholders.

 

Neither the granting of a purchase option to an employee nor the deductions from
his or her pay shall constitute such employee a stockholder of the shares
covered by a purchase option until such shares have been actually purchased by
the employee.

 

--------------------------------------------------------------------------------


 

Article 19 – No Right to Employment or Other Status.

 

Participation in the Plan shall not be construed as giving a participant the
right to continued employment or any other relationship with the Company.

 

Article 20 - Application of Funds.

 

The proceeds received by the Company from the sale of Common Stock pursuant to
purchase options granted under the Plan will be used for general corporate
purposes.

 

Article 21 - Notice to Company of Disqualifying Disposition.

 

By electing to participate in the Plan, each participant agrees to notify the
Company in writing immediately after the participant transfers Common Stock
acquired under the Plan, if such transfer occurs within two years after the
first business day of the Payment Period in which such Common Stock was
acquired.  Each participant further agrees to provide any information about such
a transfer as may be requested by the Company or any subsidiary corporation in
order to assist it in complying with the tax laws.  Such dispositions generally
are treated as “disqualifying dispositions” under Sections 421 and 424 of the
Code, which have certain tax consequences to participants and to the Company and
its participating subsidiaries.

 

Article 22 - Withholding of Additional Income Taxes.

 

By electing to participate in the Plan, each participant acknowledges that the
Company and its participating subsidiaries are required to withhold taxes with
respect to the amounts deducted from the participant’s compensation and
accumulated for the benefit of the participant under the Plan, and each
participant agrees that the Company and its participating subsidiaries may
deduct additional amounts from the participant’s compensation, when amounts are
added to the participant’s account, used to purchase Common Stock or refunded,
in order to satisfy such withholding obligations.  Each participant further
acknowledges that when Common Stock is purchased under the Plan the Company and
its participating subsidiaries may be required to withhold taxes with respect to
all or a portion of the difference between the fair market value of the Common
Stock purchased and its purchase price, and each participant agrees that such
taxes may be withheld from compensation otherwise payable to such participant. 
It is intended that tax withholding will be accomplished in such a manner that
the full amount of payroll deductions elected by the participant under Article 7
will be used to purchase Common Stock.  However, if amounts sufficient to
satisfy applicable tax withholding obligations have not been withheld from
compensation otherwise payable to any participant, then, notwithstanding any
other provision of the Plan, the Company may withhold such taxes from the
participant’s accumulated payroll deductions and apply the net amount to the
purchase of Common Stock, unless the participant pays to the Company, prior to
the exercise date, an amount sufficient to satisfy such withholding
obligations.  Each participant further acknowledges that the Company and its
participating subsidiaries may be required to withhold taxes in connection with
the disposition of stock acquired under the Plan and agrees that the Company or
any participating subsidiary may take whatever action it considers appropriate
to satisfy such withholding requirements, including deducting from compensation
otherwise payable to such participant an amount sufficient to

 

--------------------------------------------------------------------------------


 

satisfy such withholding requirements or conditioning any disposition of Common
Stock by the participant upon the payment to the Company or such subsidiary of
an amount sufficient to satisfy such withholding requirements.

 

Article 23 - Governmental Regulations.

 

The Company’s obligation to sell and deliver shares of Common Stock under the
Plan is subject to the approval of any governmental authority required in
connection with the authorization, issuance or sale of such shares.

 

Government regulations may impose reporting or other obligations on the Company
with respect to the Plan.  For example, the Company may be required to identify
shares of Common Stock issued under the Plan on its stock ownership records and
send tax information statements to employees and former employees who transfer
title to such shares.

 

Article 24 - Governing Law.

 

The validity and construction of the Plan shall be governed by the laws of
Delaware, without giving effect to the principles of conflicts of law thereof.

 

Article 25 - Approval of Board of Directors and Stockholders of the Company.

 

The Plan was adopted by the Board of Directors on March 11, 2004 and was
approved by the stockholders of the Company on April 20, 2004.  The Plan was
amended and restated by the Board of Directors, without the need for stockholder
approval, on August 2, 2004.  The Plan was amended and restated by the
Management Development and Compensation Committee of the Board of Directors,
without the need for stockholder approval, on August 31, 2004 and November 22,
2005.

 

Article 26 - Rules for Foreign Jurisdictions.

 

Notwithstanding anything in the Plan to the contrary, the Company may, in its
sole discretion, amend or vary the terms of the Plan in order to conform such
terms with the requirements of each non-U.S. jurisdiction where a “participating
subsidiary” is located or to meet the goals and objectives of the Plan.  The
Company may, where it deems appropriate in its sole discretion, establish one or
more sub-plans for these purposes. The Company may also, in its sole discretion,
establish administrative rules and procedures to facilitate the operation of the
Plan in such non-U.S. jurisdictions.

 

--------------------------------------------------------------------------------

 